internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-109946-99 date date distributing controlled state x shareholder a shareholder b shareholder c business r business s key_employee year p plr-109946-99 we respond to your letter dated date requesting rulings as to the income_tax consequences of a proposed transaction you submitted additional information in letters dated july august and date the relevant information is summarized below distributing is a state x corporation that is an accrual basis taxpayer shareholders a b and c each own equal interests in the stock of distributing and have owned distributing for more than five years distributing is directly engaged in the conduct of business r controlled a state x corporation also is an accrual basis taxpayer and is a wholly owned subsidiary of distributing distributing has owned controlled for more than five years controlled is directly engaged in business s financial information has been received which indicates that business r conducted by distributing and business s conducted by controlled both have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years key_employee has been the chief operating officer of distributing since year under key employee’s management distributing substantially has increased its business activities key_employee desires to acquire an equity_interest in distributing and has indicated that he intends to seek other employment if he does not receive a significant equity_interest in the distributing_corporation in order to satisfy the key employee’s desires distributing proposes the following transaction i ii distributing will distribute its shares in controlled to the stockholders of distributing on a pro_rata basis as soon as practicable and within one year of the distribution of the controlled stock key_employee will receive p percent of stock in distributing as part of his compensation additionally the ownership of distributing stock will entitle key_employee to a position on the board_of directors of distributing the taxpayer has made the following representations with respect to the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-109946-99 b c d e f g h i j the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of controlled is representative of controlled’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is being carried out for the corporate business_purpose of providing a substantial equity_interest in distributing to key_employee the distribution of the stock of controlled is in whole or substantial part motivated by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock_or_securities in either distributing or controlled after this transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock no indebtedness has been or will be canceled in connection with the transaction there are no planned or intended transactions between distributing and controlled following the distribution either directly or indirectly in the event there should be any such transactions payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length plr-109946-99 k l m n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1 no two parties to the transaction are investment companies as defined in sec_368 and iv neither distributing nor controlled is currently an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows with respect to the proposed transaction no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of distributing's shareholders upon the receipt of controlled stock sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 plr-109946-99 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations we express no opinion concerning the federal_income_tax treatment of the described transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated pursuant to the power_of_attorney on file with this office a copy of this letter is being furnished to the taxpayer sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
